 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 1 of 14 PageID #:26808



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE: DEALER MANAGEMENT SYSTEMS                              MDL No. 2817
ANTITRUST LITIGATION                                          Case No. 18 C 864

This Document Relates to:                                     Hon. Robert M. Dow, Jr.
                                                              Magistrate Judge Jeffrey T. Gilbert
Authenticom, Inc. v. CDK Global, LLC, et al.,
Case No. 1:18-cv-00868 (N.D. Ill.)                            PUBLIC-REDACTED


     AUTHENTICOM’S OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL
        PCM LOG AND CORPORATE TESTIMONY UNDER RULE 30(B)(6)


       Plaintiff Authenticom, Inc. respectfully submits this opposition to CDK Global, LLC’s

(“CDK”) and The Reynolds and Reynolds Company’s (“Reynolds”) motion to compel (1) the

production of data from the Polling Client Manager software program, and (2) testimony regarding

DataVast, a subject on which Defendants have already obtained hours of testimony and a multitude

of documents. As to the first issue, Authenticom has never – in the ordinary course of its business

or otherwise – maintained or created a report with the information Defendants seek. Requiring

Authenticom to do so now – which is not even feasible without hours of engineering and manual

work – would contravene the bedrock principle that parties are not required to create documents

that have never been created or maintained in the ordinary course of business. Defendants’ motion

on this issue is also untimely, as the parties hashed these matters out last summer before the August

6, 2018 deadline for filing motions to compel. As to the second issue, Defendants did not properly

notice a Rule 30(b)(6) topic on DataVast, and Defendants should not be able to get a second bite

at the apple now.      Moreover, Defendants have already taken depositions from multiple

Authenticom witnesses on DataVast – a product that Authenticom sold off years ago – and
     Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 2 of 14 PageID #:26809



received hundreds if not thousands of documents on the topic. There is no basis to give Defendants

yet more discovery now.

         At bottom, what this Court stated on January 17, 2019 – when it denied Authenticom’s

effort to obtain discovery from CDK on two admittedly relevant topics months before discovery

ended – applies with even more force now: “In all cases there comes a time when discovery must

end. Discovery, like all matters of procedure, has ultimate and necessary boundaries. The

discovery rules are not an excursion ticket to an unlimited, never-ending exploration of every

conceivable matter that captures an attorney’s interest.” Dkt. 498 (quotation marks and citations

omitted). If those principles applied to Authenticom’s efforts to obtain discovery then, they should

apply to Defendants’ efforts now. The Court should deny Defendants’ motion.

I.       Authenticom Cannot Be Required to Create Documents With Respect to the
         Transient Data Within the Polling Client Manager Software Program

         For the reasons set forth below, Defendants’ motion to compel production of software data

that exists within a program called “Polling Client Manager” should be denied.

         1. At the outset, it is important to correct Defendants’ mischaracterization of the kind of

data they seek, and what the Polling Client Manager (“PCM”) is. The Polling Client Manager is

a software program that Authenticom uses to manage its data extraction processes on behalf of

dealers. See generally Decl. of Brian Clements. The software program is not a database. Instead,

within the application itself, it has a log of activity that is maintained on a day-to-day rolling basis.

Id. The log is what is considered “transient data,” or “ephemeral data,” which is data that is created

within an application session and then is reset back to its default state after an application session

ends. Id. This is different from “persistent data,” which is data that remains intact from session

to session and is typically stored on servers in a database. Id. Authenticom has never – in the

ordinary course of its business or otherwise – extracted, produced, or otherwise maintained the


                                                   2
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 3 of 14 PageID #:26810



“transient data” within the Polling Client Manager software. Id. For a person at Authenticom to

review the activity within the software, the employee must log in and open up the program itself.

Id. There is no “report” or “export” of data that Authenticom creates. Id. There is no database

across which to run a report. Id. Nor is it possible for Authenticom to convert the “transient data”

within the software program into “persistent data” of the kind that is permanently stored and

accessible on servers within a database. Id. As explained below, see infra pp. 8-9, that would

require Authenticom to re-write the Polling Client Manager software and purchase numerous

expensive servers, which is cost-prohibitive. Id. In short, Authenticom has never – in the ordinary

course of its business or otherwise – created a report of the seven-day rolling transient data within

the Polling Client Manager. Id. And without re-programming the software program, such reports

cannot be run. The information sought can only be viewed within the software program itself. Id.

       2.      It is black letter law that parties are under no obligation to create physical or

electronic information that is not maintained in the ordinary course of business. Federal Rule 34

only “contemplates production of documents already in existence and does not require a party

to create or prepare” documents or information. See Sullivan v. Conway, 1995 WL 573421, at *4

(N.D. Ill. Sept. 27, 1995); United States v. Rebolledo-Delgadillo, 2015 WL 13037308, at *6 (N.D.

Ill. April 14, 2015) (“No party has an obligation to create evidence”). Federal courts are unified

on this point. See, e.g., Turner v. Rataczak, 2014 WL 834721, at *3 (W.D. Wis. Mar. 4, 2014)

(“[C]ourts may not compel a party to create new documents solely for their production in response

to a Rule 34 request.”) (citation and quotation marks omitted) (citing cases); Int’l Bus. Machs.

Corp. v. BGC Partners, Inc., 2013 WL 1775437, at *1 (S .D.N.Y. Apr. 25, 2013) (“Parties are

only required to produce documents that exist; they have no obligation to create documents to

support their adversary’s theory of the case.”); A.R. Arena Prods., Inc. v. Grayling Indus., Inc.,



                                                 3
  Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 4 of 14 PageID #:26811



2012 WL 2953214, at *10 (N.D. Ohio Apr. 30, 2012) (“Courts have consistently held that a party

cannot be compelled to create, or cause to be prepared, new documents solely for their

production. Rule 34 only requires a party to produce documents that are already in existence.”)

(internal quotations marks omitted); Alexx, Inc. v. Charm Zone, Inc., 2010 WL 11574190, at *2

(N.D. Cal. Apr. 30, 2010) (a party is under “no obligation to create electronic documents”; “it is

only obligated to produce the documents as they are kept in the normal course of business”).

       Furthermore, as noted above, the transient data within the Polling Client Manager is not in

a database or format that can be exported and produced: the data exists within the software itself

and resets to a default state on a seven-day rolling basis. See supra pp. 2-3. Thus, this is not a

situation where a query can be run across a database. Rather, Authenticom would have to compile

and create the dataset itself, which it has no duty to do. See Ahad v. Bd. of Trustees of S. Ill. Univ.,

2018 WL 534158, at *5 (C.D. Ill. Jan. 24, 2018) (“Pulling information from a database and

organizing it into a readable spreadsheet is a far different task than compiling and creating the

dataset itself” and Rule 34 only requires a party to “produce documents as they are kept in the

usual course of business or organize and label them to correspond to the categories in the

request.”).

       To use an apt analogy offered by one court, Defendants’ request is akin to telling

Authenticom that it must reconfigure its telephones to record employees’ conversations. Nothing

in the Federal Rules creates any such obligation. See Louis Vuitton Malletier v. Dooney &

Bourke, Inc., 2006 WL 3851151, at *2 (S.D.N.Y. Dec. 22, 2006) (no duty to save chatroom

conversations; describing movants’ arguments as “akin to a demand that a party to a litigation

install a system to monitor and record phone calls”).




                                                   4
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 5 of 14 PageID #:26812



       In addition, even putting aside the fact that Defendants’ requests impermissibly require

Authenticom to create new documents, those requests are disproportionate to the needs of the case

given the burdens involved. See Fed. R. Civ. P. 26(b)(1). The ephemeral PCM data at issue here

is “not reasonably accessible because of undue burden or cost.” Fed. R. Civ. P. 26(b)(2)(B).

Accordingly, Defendants are entitled to discovery only if they can “show[] good cause, considering

the limitations of Rule 26(b)(2)(C).” Fed. R. Civ. P. 26(b)(2)(B). No such good cause exists here.

As the Seventh Circuit’s Electronic Discovery Committee stated, ephemeral data “generally are

not discoverable in most cases.” See Seventh Circuit Electronic Discovery Committee, Principles

Relating to the Discovery of Electronically Stored Information, Principle 2.04(d) (Aug. 1, 2010),

available at: https://www.ediscoverycouncil.com/sites/default/files/Principles8_10.pdf.

       Likewise, the Sedona Conference Working Group has stated: “Absent a showing of

special need and relevance, a responding party should not be required to preserve, review, or

produce deleted, shadowed, fragmented, or residual electronically stored information.” The

Sedona Principles, Third Edition: Best Practices, Recommendations & Principles for Addressing

Electronic Document Production, 19 Sedona Conf. J. 1, 144 (2018) (Comment 9).

       These general principles have even more force here given the undue burdens on

Authenticom. As the notes to the 2015 amendments to Rule 37 state: “Another factor in evaluating

the reasonableness of preservation efforts is proportionality. The court should be sensitive to party

resources; aggressive preservation efforts can be extremely costly, and parties (including

governmental parties) may have limited staff and resources to devote to those efforts.” Advisory

Committee note to 2015 Amendments to Fed. R. Civ. P. 37(e). As explained above, and more

fully in the accompanying declaration of Brian Clements, see Ex. 1, employees at Authenticom

would have had to spend numerous engineering hours to figure out how to obtain the transient data



                                                 5
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 6 of 14 PageID #:26813



from the program and then many more hours manually constructing it into a useable format for

production. Authenticom is a small business – not a multi-billion dollar behemoth like Defendants

– and its business has already been decimated by Defendants’ anticompetitive conduct. It would

be wildly disproportionate to say that Authenticom should have spent extensive employee time

and expense reconfiguring its PCM system to create records of the ephemeral data that Defendants

now want.1

       3.      Defendants’ motion can also be denied on the ground that it is untimely. In multiple

meet and confers and letters from May through August 2018, Authenticom explained these matters

to Defendants: that the Polling Client Manager only maintains seven-days’ worth of transient data;

that Authenticom would not produce the information; and “that it has not and cannot preserve the

transient data.” See Ex. 2 (May 23, 2018 letter from Leo Caseria to M. Nemelka); Ex. 3 (May 25,

2018 letter from M. Nemelka to B. Miller, B. Ross, and L. Caseria); Ex. 4 (June 5, 2018 letter from

L. Caseria to M. Nemelka and P. Wedgworth); Ex. 5 (July 27, 2018 letter from M. Nemelka to L.

Caseria); Ex. 6 (Aug. 2, 2018 letter from M. Nemelka to L. Caseria). Therefore, if Defendants

wanted to move to compel on this issue, then under the Case Management Order, Defendants were

required to do so by August 6, 2018. See Dkt. 166 (setting August 6, 2018 as the “Deadline to file

Motions to Compel, if any, after strict compliance with Local Rule 37.2”). Defendants have no


       1
          Authenticom timely objected to Defendants’ document requests on this ground, including
the specific requests at issue. See, e.g., Ex. 7, Authenticom’s Objections and Responses to
Defendant CDK Global, LLC’s First Requests for the Production of Documents at 7 (Response to
RFP No. 2: “Authenticom further objects to this Request on the grounds that it seeks the production
of documents that may not be maintained in the fashion requested and would require Authenticom
to create documents not presently in existence.”); id. at 4, General Objection and Response No. 19
(“Authenticom disclaims any suggested obligation to create documents in response to the
Requests.”). Defendants made similar objections to Plaintiffs’ document requests and refused to
create documents that they did not otherwise create or maintain in the ordinary course of
business. Defendants are thus asking Authenticom to do something they themselves have
disclaimed any duty to do.

                                                6
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 7 of 14 PageID #:26814



excuse for failing to file a timely motion to compel where this issue was raised and fully hashed

out prior to the motion deadline. Compounding the problem, Defendants waited until after the

close of discovery to file the instant motion to compel, which makes the motion doubly

untimely. See In re Sulfuric Acid Antitrust Litig., 231 F.R.D. 331, 332 (N.D. Ill. 2005) (“In one

regard, however, a line of sorts has been sketched by a series of decisions: motions to compel

filed after the close of discovery are almost always deemed untimely.”). Therefore, not only is

Defendants’ motion wrong on the merits, it is also untimely for multiple reasons.2 Defendants’

motion should be denied.

       4.      Defendants’ motion is also a breach of a discovery agreement that the parties

reached in the summer of 2018. Indeed, this is a classic example of no good deed going

unpunished. After Authenticom explained in the summer of 2018 to Defendants that it would not

and could not provide the transient data from the Polling Client Manager, see supra p. 6, the parties

reached a compromise: instead of providing the data from the Polling Client Manager, the parties

agreed that Authenticom would provide a log of when dealer data was “ingested” into

Authenticom’s system. Id. Authenticom made the offer “in a spirit of compromise and in a good

faith effort to reach resolution on these issues.” Dkt. 710-14 (Defs.’ Ex. 14). Defendants

confirmed the agreement on August 3, 2018, before the motion to compel deadline: “With respect

to the DMS access log that we’ve been discussing, which you offered to create and produce, please



       2
          It is worth noting that Plaintiffs made sure not to make the same mistake. On August 6,
2018, Plaintiffs filed a motion to compel Defendants to produce documents related to their
provision of data integration services to OEMs. See Dkt. 316. The Court denied Plaintiffs’ motion,
but invited them to file a renewed motion if discovery provided more evidence for the relevance
of the OEM data. See Dkt. 441. Discovery did provide such information; Plaintiffs met and
conferred with Defendants; and receiving an inadequate response from Defendants, Plaintiffs filed
the renewed motion to compel before the close of discovery. See Dkt. 663. With deadlines, one
set of parties should not be required to play by the rules while the other side gets a free pass.

                                                 7
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 8 of 14 PageID #:26815



do so.” Dkt. 710-15 (Defs.’ Ex. 15). Relying on that agreement, Authenticom spent a huge amount

of effort and created the “ingestion” log, and provided it to Defendants before the document

production deadline of October 12, 2018. To Authenticom’s dismay, after Defendants induced

Authenticom to undertake the effort to create and provide the “ingestion” log, Defendants then

asked for Authenticom to provide the data from the Polling Client Manager. On November 16,

2018, Authenticom responded that “after the parties reached agreement on this issue, after

Authenticom undertook extensive work to create the [ingestion] log, and after Authenticom

produced the log,” it was a breach of the discovery agreement to “now insist on any further

discovery with respect to the PCM Logs.” Ex. 8 (Nov. 16, 2018 letter from M. Nemelka to R.

MacDonald); see also Dkt. 710-19 (Defs.’ Ex. 19). Nevertheless, on December 7, 2018, “in a

further effort to address Defendants’ demands, we have been investigating whether it is possible

to create an example of a PCM Log.” Id. In a show of good faith, Authenticom manually created

that example for a dealership, and provided it to Defendants. See Defs.’ Mot. at 5-6. Now

Defendants want more – they want a full rolling seven-day example of the transient data that

Authenticom has told them since May 2018 that it could not and would not provide. And yet, in

a further show of good faith, Authenticom has offered to manually create Polling Client Manager

records for twenty randomly selected dealers. While that would be a laborious effort, Authenticom

was willing to do it to resolve the issue, but Defendants rejected that olive branch. In short,

Defendants’ breach of their discovery agreement is an independent basis to deny Defendants’

motion.

       5.     Finally, Defendants’ suggestion (at 1-4) that Authenticom has “purged” the

transient data within the Polling Client Manager software is a gross misstatement and cannot go

unrebutted. As Authenticom fully explained to Defendants in letters and during meet and confers,



                                               8
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 9 of 14 PageID #:26816



see supra p. 6, converting the “transient data” within a software program into “persistent data” of

the kind that is permanently stored within a database on physical servers is impossible for

Authenticom. At a minimum, Authenticom would have to rewrite the Polling Client Manager

software.   See Ex. 1 (Decl. of Brian Clements), ¶ 7.           That would require the efforts of

Authenticom’s entire technical development staff – already depleted to a handful of employees

after the layoffs – to what could be a futile effort. Id. And even if the software could be rewritten

to convert the transient data to persistent data, Authenticom would have to purchase a huge number

of new servers to store that data. Id. Authenticom has no financial resources to do that. Id.

Defendants’ accusation (at 4) that Authenticom is “purging” data is unfair and inaccurate.3

       Moreover, without fully engaging with Defendants’ footnote suggestion that

Authenticom’s conduct constitutes spoliation, Authenticom notes that, prior to the 2015

amendments, Rule 37 specifically created a safe-harbor for ESI that is “lost as a result of the

routine, good-faith operation of an electronic information system.” Fed. R. Civ. P. 37. The 2015

amendments substituted a flexible standard for a rigid safe-harbor, but they were not intended to

override the basic principle that loss of ESI that is over-written or not retained in the course of the

good-faith operation of a computer system is not spoliation. Indeed, as discussed above, the 2015

amendments specifically highlighted the burdens of the types of “aggressive” preservation

measures that Defendants apparently assert that Authenticom should have engaged in here.




       3
         Defendants also allude (at 2-3) to certain “methods Authenticom used to wrongfully
access Defendants’ DMSs” that have no bearing on their motion, and were included in an
ostensible effort to malign Authenticom. Suffice it to say that – like the accusation that
Authenticom has “purged” the transient data – Defendants’ descriptions are inaccurate and leave
out material information. These are matters for summary judgment, not this discovery motion.

                                                  9
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 10 of 14 PageID #:26817



II.    Defendants’ Rule 30(b)(6) Notice to Authenticom Did Not Include a Topic on
       DataVast, and Defendants Have Already Taken Extensive Discovery on the Subject

       Rule 30(b)(6) allows a party to depose an organization if it “describe[s] with reasonable

particularity the matters for examination.” Fed. R. Civ.P. 30(b)(6). But Defendants failed to do

that with respect to DataVast, and they are now attempting to get a second bite at the apple through

this motion. Moreover, Defendants have already received extensive discovery on DataVast – over

the course of multiple depositions and through document discovery – and there is no basis for

more. Finally, counsel’s instructions during the 30(b)(6) deposition to freely answer any question,

but with the guidance not to reveal attorney-client work product and communications in the

process, were standard and proper.

       1.




       DataVast is not mentioned once in the entirety of Defendants’ Rule 30(b)(6) notice to

Authenticom – not in any instruction; not in any definition; and most certainly not in any topic.

Defendants (at 8) make a half-hearted effort to shoehorn their questions on DataVast within the

topic on Authenticom’s efforts “to secure or protect ‘dealer data’,” but it does not fit. Defendants

asked hours of questions about Authenticom’s security practices, security protocols, and steps


                                                10
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 11 of 14 PageID #:26818



Authenticom takes to protect dealer data, and the witness answered those questions at length.

Questions about a former marketing company for dealers does not fall within that fair scope of that

topic. Neither does it fall within the other topic Defendants cite, namely, Topic 7 which covers

“agreements with third-party vendors to obtain data maintained on a CDK or Reynolds DMS.”

Defs.’ Mot. at 8. It is not even clear what this topic has to do with DataVast, and Defendants do

not elaborate in their motion. Indeed, when Defendants identified in writing which topics they

thought covered DataVast, they did not even cite this topic. Ex. 9 (April 18, 2019 email from M.

Stein to M. Nemelka). Similarly, when Authenticom asked Defendants on the record at the

deposition which topic covered DataVast, counsel for Defendants did not cite this topic on

“agreements with third-party vendors” either. Tellingly, Defendants’ motion is the first time they

have cited Topic 7 as covering DataVast. In short, Authenticom had no notice that Defendants

would ask about DataVast at the 30(b)(6) deposition. If Defendants believed that they needed to

ask questions about it, then they could have written a topic on it, but they did not, and the Court

should not give them a do-over.

       Defendants’ efforts to get a second bite at the apple are also unnecessary because they have

already taken multiple Authenticom depositions on the subject. For example, the depositions of

Russell Gentry (Authenticom’s former President) and Travis Robinson (Authenticom’s former

CFO) were largely spent on the topic of DataVast and related subjects. Defendants have also

received hundreds if not thousands of documents on DataVast. In such situations, courts routinely

deny a party’s efforts to get yet additional discovery through a Rule 30(b)(6) deposition. See

Smithkline Beecham Corp. v. Apotex Corp., 2000 WL 116082, at *10 (N.D. Ill. Jan. 24, 2000)

(denying motion to compel responses to 30(b)(6) topics where requesting party “failed to convince

[the court] that the factual information they seek has not already been produced, or that it cannot



                                                11
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 12 of 14 PageID #:26819



be discovered through a less invasive method”); id. (“[T]he recipient of a Rule 30(b)(6) request is

not required to have its counsel muster all of its factual evidence to prepare a witness to be able to

testify regarding a defense or claim. This rule holds especially true when the information sought

is likely discoverable from other sources.”) (internal citations omitted). Defendants’ motion to

compel should therefore be denied.

       2.      Authenticom designated Dane Brown, its general counsel, as the 30(b)(6) witness.

Mr. Brown thoroughly prepared for his deposition over the course of many days, and Defendants

have raised no issue with his preparation or testimony on the actually noticed topics. But because

DataVast was not a noticed topic, Mr. Brown explained on the record that his preparation to serve

as Authenticom’s corporate witness did not include the subject. Dkt. 711-9 (Defs. Ex. 9) (D.

Brown Dep. Tr. at 224:11-20). Accordingly, counsel for Authenticom provided the following

guidance to Mr. Brown with respect to the few questions on DataVast that Defendants asked: “You

can answer that, if you know . . . and if you can answer that without revealing attorney-client

communications” or “your attorney-client work for Authenticom.” Id. (D. Brown Dep. Tr. at

223:1-6, 225:11-20). Mr. Brown – who joined Authenticom in May 2016 well after Authenticom

had sold DataVast – stated that he could not answer the questions without breaking the privilege.

Id. (D. Brown Dep. Tr. at 224:5-9. The basis of the privilege, as the witness established on the

record, was both his “work as Authenticom’s general counsel,” and “based on communications

with outside counsel.” Id.

       Based on the foregoing, the instructions to the witness by Authenticom’s counsel were

standard and proper. It is well-established “that a question calling for privileged matter need not

be answered. To answer subject to an objection of privilege could destroy the privilege.”

Eggleston v. Chicago Journeymen Plumbers' Local Union No. 130, U. A., 657 F.2d 890, 902–03



                                                 12
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 13 of 14 PageID #:26820



(7th Cir. 1981); Papst Licensing GmbH & Co. KG v. Apple, Inc., 2017 WL 1233047, at *7 (N.D.

Ill. Apr. 4, 2017) (“If the questions to be asked of [corporate counsel] delve into privileged areas

then his recourse will be to object and refuse to answer.”) (internal citation omitted). Accordingly,

the instruction to the witness that he “can answer that, if you know,” while cautioning not to break

the privilege, was standard and proper.



Dated: June 8, 2019                                Respectfully submitted,

                                                   /s/ Derek T. Ho
                                                   Derek T. Ho
                                                   KELLOGG, HANSEN, TODD,
                                                     FIGEL & FREDERICK, P.L.L.C.
                                                   1615 M Street, NW, Suite 400
                                                   Washington, D.C. 20036
                                                   (202) 326-7900
                                                   dho@kellogghansen.com

                                                   Co-Lead MDL Counsel and
                                                   Counsel for Authenticom, Inc.




                                                 13
 Case: 1:18-cv-00864 Document #: 716 Filed: 06/08/19 Page 14 of 14 PageID #:26821



                                 CERTIFICATE OF SERVICE

        I, Derek T. Ho, an attorney, hereby certify that on June 8, 2019 I caused a true and
correct copy of the foregoing AUTHENTICOM OPPOSITION TO DEFENDANTS’
MOTION TO COMPEL PCM LOG AND CORPORATE TESTIMONY UNDER RULE
30(B)(6) to be filed and served electronically via the court’s CM/ECF system. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by email to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF system.

                                                       /s/ Derek T. Ho
                                                       Derek T. Ho
                                                       KELLOGG, HANSEN, TODD,
                                                       FIGEL &FREDERICK, P.L.L.C.
                                                       1615 M Street, NW, Suite 400
                                                       Washington, D.C. 20036
                                                       (202) 326-7900
                                                       dho@kellogghansen.com




                                                  14
